UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1313



LINDA HAWKES,

                                             Plaintiff - Appellant,

          versus


UNIVERSITY PHYSICIANS, INCORPORATED; BERNARD
CARPENTER, Executive Director of University
Physicians, Incorporated; DAVIDGE BILLING
GROUP; SARA LARCH, Director of the Davidge
Billing Group; FACULTY PRACTICE OF UNIVERSITY
OF MARYLAND; PAUL GIANNADREA, Medical Director
of Faculty Practice of University of Maryland;
MARGI HUMRICH, Director of the Office of Human
Resources of University Physicians, Incorpo-
rated; JOHN REGENFUSS, Senior Administrator of
the Department of Psychiatry; DARLENE IRBY-
ADESALU, Assistant Administrator of Department
of Psychiatry; EVELYN WARD, Billing Represen-
tative, Department of Psychiatry; TINA JOHN-
SON, Director of Billing, Davidge Billing
Group; YVONNE CYPRESS, Billing Supervisor,
Davidge Billing Group,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-3860-WMN)


Submitted:   April 16, 1998                   Decided:   May 1, 1998
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Hawkes, Appellant Pro Se. Jeffrey Elliot Rockman, SEROTTE,
ROCKMAN & WESCOTT, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting Appel-

lees' motion to dismiss and dismissing Appellant's civil action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Hawkes v. University Physicians, Inc., No. CA-96-
3860-WMN (D. Md. Feb. 2, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED



                                2